DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.

Response to Amendment
The amendment filed January 24, 2022 has been entered. Claims 1-5, 8-9, 12-14, 17-21, and 23-29 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections and 112(b) rejections previously set forth in the Final Office Action mailed October 22, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the block" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-9, 12-14, 17-21, and 23-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, and certain 
Under the Step 1, Claims 1-5, 8-9, 12-14, and 17-20 are drawn to a method which is within the four statutory categories (i.e., a process), and Claims 21 and 23-28 are drawn to a non-transitory computer-readable medium which is within the four statutory categories (i.e., a manufacture). Claim 29 is drawn to a system which is within the four statutory categories (i.e. a machine). 
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-5, 8-9, 12-14, 17-21, and 23-29 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 9, 21, and 29:
Claims 1, 9, 21, and 29 are drawn to an abstract idea without significantly more. The claims recite receiving a specified transaction associated with accessing media content in a social networking system at a computer system for at least one of renting, sharing, or buying the media content from a first user by a second user that is a connection of the first user in 

Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – computer system, social networking system, blockchain, executable program, generating a graphical user interface having access information, and storing transaction information as blocks of a blockchain. The computer system, social networking system, blockchain, executable program, generating a graphical user interface having access information, and storing transaction information as blocks of a blockchain are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception 
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more 
With respect to claims 2-5, 8, 12-14, 17-20, and 23-28:
Dependent claims 2-5, 8, 12-14, 17-20, and 23-28 include additional limitations, for example, sending the specified transaction to a network of multiple computing devices, receiving a consensus on validation of the specified transaction, storing information regarding (a) entities involved in the specified transaction, (b) metadata of the media content, and (c) a price of the media content for the specified transaction in the specified block, generating a hash of the specified block, storing the specified block in the blockchain by linking the specified block to the last added block of the blockchain, provisioning the access from a cloud storage service associated with the content provider, generating the access 

Therefore, whether taken individually or as an ordered combination, claims 2-5, 8, 12-14, 17-20, and 23-28 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 12-14, 17-21, and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. (US 20160323109 A1; hereinafter McCoy) in view of Isaacson et al. (US 20180232817 A1; hereinafter Isaacson), and in further view of Bapat (US 20170063772 A1; hereinafter Bapat).
With respect to claim 1:
	McCoy teaches 	
	A method, comprising: (See at least McCoy: Abstract)
receiving, at a computer system, a specified transaction associated with accessing media content in a social networking system, wherein the specified transaction is for at least one of renting, sharing, or buying the media content from a first user of the social networking system by a second user of the social networking system wherein the second user is a connection of the first user in the social networking platform; (By disclosing, the content management system 110 may provide content management for a variety of different online environments, such as online 
validating, at the computer system, the specified transaction to generate a validated transaction; (By disclosing, the content management system 110 utilizes digital currency transfers to validate and represent rights transfers between entities for digital content items. See at least McCoy: paragraph(s) [0066])
in response to the validating, storing, by the computer system, the validated transaction [as a specified block] in a blockchain to be accessible by the content provider, wherein the blockchain includes a provider block that is indicative of a transaction between a content provider of the media content and the first user;... (By disclosing, the systems and methods perform multiple digital currency transfers between address nodes to register a collection of rights to a digital content item to a block chain, and perform a digital currency transfer transaction between address nodes to register the collection of rights to the block chain. See at least McCoy: paragraph(s) [0028]-[0030] & [0043])
provisioning, by the computer system, access to the media content to the second user; and (By disclosing, the content management system 110 may access photos and videos uploaded to a member profile for a member of the social network. See at least McCoy: paragraph(s) [0095], [0046] & [0044])
executing, upon the specified transaction being validated, an executable program stored in the blockchain to exchange a coin by the second user with the first user for access to the media content, wherein the coin corresponds to price of the media content indicated in the specified transaction, and transferring at least a portion of the coin to the content provider. (By disclosing, the systems and methods provide block chain-based attribution and authentication to creators of media and other digital content. For example, the systems and methods may provide distribution channels for digital content, using social media networks and other networks, smart contract execution environments for regulating usage and payments of fees and royalties for use of digital content, systems for content and/or rights exchange, block chain-based media usage metering, rights transactions and payment completion services, and so on. In addition, the content management system 110 may include various components that perform digital currency transactions in order to establish the transfer of rights of digital content between entities (e.g., between a content owner/provider and a content acquirer/recipient). Therefore, McCoy teaches sharing of fees and royalties among entities including owner, user, and content provider. See at least McCoy: paragraph(s) [0028], [0180], [0046], [0037] & [0042])
	However, McCoy does not teach ...storing, by the computer system, the validated transaction as a specified block in a blockchain to be accessible by the content provider, and ...determining if a duration of the media content watched by the first user exceeds a specified threshold, and in response to a determination that the duration exceeds the specified threshold, permitting the first user to provide access to the media content to other users.
	Isaacson, directed to system and method for providing multiple payment method options to browser and thus in the same field of endeavor, teaches 
...storing, by the computer system, the validated transaction as a specified block in a blockchain to be accessible by the content provider. (By disclosing, another aspect could be using the blockchain to store and maintain knowledge about browser API transactions. A blockchain is a distributed database that maintains a continuously growing list of ordered records called blocks. Each block contains a timestamp and a link to a previous block. See at least Isaacson: paragraph(s) [0615]) 
...determining if a duration of the media content watched by the first user exceeds a specified threshold, and in response to a determination that the duration exceeds the specified threshold, permitting the first user to provide access [to the media content] to other users; (By disclosing, once a user buys a product, there is a period of time (a specified threshold) that the user tests or experiments with the purchased product. A user can then post on a social network their feelings about the product, such as how much they love the camera, or vacuum, for example, and suggest that their friends buy it. See at least Isaacson: paragraph(s) [0503] & [0591])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rights transfers using block chain transactions teachings of McCoy to incorporate the system and method for providing multiple payment method options to browser teachings of Isaacson for the benefit of providing multiple payment options for users to select in connection with using the browser API that can depend on browser type or user payment account. (See at least Isaacson: paragraph(s) [0006])
However, McCoy and Isaacson do not teach ...permitting the first user to provide access to the media content to other users.

...determining if a duration of the media content watched by the first user exceeds a specified threshold, and in response to a determination that the duration exceeds the specified threshold, permitting the first user to provide access to the media content to other users; (By disclosing, social content sharing settings 136 may be selected or input by a user and include a time period (e.g., 24 hours, 1 week, 1 month, etc.) for which sharing of one or more social content items (media content) with the one or more entities is to be disabled or delayed. Social sharing controller 132 may disable sharing during the time period (threshold), and enable sharing after the time period. Also, social sharing controller 132 may include a timer application that measures or tracks time periods (determining if a duration exceeds a specified threshold). See at least Bapat: paragraph(s) [0039]-[0040])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McCoy and Isaacson to incorporate the selective delay of social content sharing teachings of Bapat for the benefit of selectively delaying social content sharing within social networks. (See at least Bapat: Abstract)
With respect to claims 9 and 21:
	McCoy teaches 
A method, comprising: (See at least McCoy: Abstract)
A non-transitory computer-readable storage medium storing computer-readable instructions, comprising: instructions for (See at least McCoy: paragraph(s) [0192])
receiving, at a computing system and from a first user of a social networking platform, a request for accessing a specified media content; (By disclosing, the content management system 110 or marketplace 1000 receives an indication of a purchase of rights to the digital content item by an entity associated with the social network service. See at least McCoy: paragraph(s) [0107] & [0083])
determining a set of users in the social networking platform who has access to the specified media content, wherein the set of users includes at least one of a content originator, a content provider and connections of the first user in the social networking platform; (By disclosing, the content management system 110 may include various components that perform digital currency transactions in order to establish the transfer of rights of digital content between entities (e.g., between a content owner/provider and a content acquirer/recipient). See at least McCoy: paragraph(s) [0037])
generating access information for the specified media content, the access information including a specified access type and a specified price at which the specified media content is offered by each user of the set of users, wherein the specified access type includes at least one of renting, sharing or buying; (By disclosing, the online host media site 140 may contain various different scripts or modules, such as a javascript module 145, that facilitate communicating over the network 125 to the content management system 110 (e.g., calling the API 115), in order to access and retrieve certain information associated with the uploaded content, such as rights information, ownership information, licensing or purchasing information, unique identifiers, provenance information, and so on. See at least McCoy: paragraph(s) [0034])
receiving, at the computing system and from the first user, a request to obtain access for the specified media content from a second user of the set of users; and (By disclosing, the content management system 110 may provide content management for a variety of different online environments, such as online marketplaces, social network services (e.g., Facebook, LinkedIn, Twitter, and so on), micro-blogs (e.g., Twitter, Pinterest, Tumblr, Instagram), blogs, e-commerce sites, and other environments that support the creation, introduction, sharing, purchase, licensing, renting, and consumption of content. The 
providing, by the computing system and to the first user, access to the specified media content in exchange for at least a portion of a coin from the first user, wherein the portion of the coin corresponds to the price at which the specified media content is offered by the second user; (By disclosing, the performed transactions include transfers of digital currency between bitcoin (or other digital currency) addresses associated with the providers of the digital content and bitcoin (or other digital currency) addresses associated with the recipients of the rights to the digit content. The content management system 110, via the authentication module 1610, may access a price associated with obtaining rights to the digital content item. See at least McCoy: paragraph(s) [0046], [0180], [0095] & [0044]) 
wherein providing the access includes transferring at least the portion of the coin from the first user to the second user, and transferring a portion of the portion of the coin to the content provider; wherein generating the access information includes ... (By disclosing, the database 120 may include other types of data or information, such as user information (e.g., payment information (e.g., information associated with monetary exchanges for content). In addition, the content management system 110 may include various components that perform digital currency transactions in order to establish the transfer of rights of digital content between entities (e.g., between a content owner/provider and a content acquirer/recipient). Therefore, McCoy teaches transferring portions of the digital currency to a user to another user (owner) and the content provider. See at least McCoy: paragraph(s) [0036]-[0037])
instructions for transferring a first portion of the coin to the second user and a second portion of the coin to a content provider of the specified content. (By disclosing, the transaction module 220 is configured and/or programmed to perform bitcoin or other digital currency transactions to generate public ledger entries that represent rights transfers of the digital content items between providers and recipients. See at least McCoy: paragraph(s) [0042], [0037], [0116] & [0142])
However, McCoy does not teach ...determining if a duration of the specified media content watched by the second user exceeds a specified threshold, and in response to a determination that the duration exceeds the specified threshold, permitting the second user to provide access to the specified 
Isaacson, directed to system and method for providing multiple payment method options to browser and thus in the same field of endeavor, teaches 
...determining if a duration of the specified media content watched by the second user exceeds a specified threshold, and in response to a determination that the duration exceeds the specified threshold, permitting the second user to provide access to the specified media content to other users and in response to a determination that the duration does not exceed the specified threshold, restricting the second user from providing access [to the specified media content] to other users. (By disclosing, once a user buys a product, there is a period of time (a specified threshold) that the user tests or experiments with the purchased product. A user can then post on a social network their feelings about the product, such as how much they love the camera, or vacuum, for example, and suggest that their friends buy it. See at least Isaacson: paragraph(s) [0503] & [0591])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
However, McCoy and Isaacson do not teach ...permitting the second user to provide access to the media content to other users.
Bapat, directed to selective delay of social content sharing and thus in the same field of endeavor, teaches 
...determining if a duration of the specified media content watched by the second user exceeds a specified threshold, and in response to a determination that the duration exceeds the specified threshold, permitting the second user to provide access to the specified media content to other users and in response to a determination that the duration does not exceed the specified threshold, restricting the second user from providing access to the specified media content to other users. (By disclosing, social content sharing settings 136 may be selected or input by a user and include a time period (e.g., 24 hours, 1 week, 1 month, etc.) for which sharing of one or more social content items (specified media content) with the one or more entities is to be disabled or delayed. Social sharing controller 132 may disable sharing during the time period (threshold), and enable sharing after the time period. Also, social sharing controller 132 may include a timer application that measures or tracks time periods (determining if a duration exceeds a specified threshold). See at least Bapat: paragraph(s) [0039]-[0040])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McCoy and Isaacson to incorporate the selective delay of social content sharing teachings of Bapat for the benefit of selectively delaying social content sharing within social networks. (See at least Bapat: Abstract)
With respect to claim 29:
	McCoy teaches 	
	A system, comprising: (See at least McCoy: Abstract)
a first component configured to receive, from a first user of a social networking platform, a request for accessing a specified media content; (By disclosing, the content management system 110 or marketplace 1000 receives an indication of a purchase of rights to the digital content item by an entity associated with the social network service. See at least McCoy: paragraph(s) [0107], [0103] & [0083])
a second component configured to generate [a graphical user interface] having access information for the specified media content, wherein the access information includes a set of users in the social networking platform who has access to the specified media content and a specified price at which the specified media content is offered by each user of the set of users, wherein the set of users includes at least one of a content originator who produces the specified media content, a content provider who distributes the specified media content and connections of the first user in the social networking platform; (By disclosing, the online host media site 140 may contain various different scripts or modules, such as a javascript module 145, that facilitate communicating over the network 125 to the content management system 110 (e.g., calling the API 115), in order to access and retrieve certain information associated with the uploaded content, such as rights information, ownership information, licensing or purchasing information, unique identifiers, provenance information, and so on. In addition, the content management system 110, via the authentication module 1610, may access a price associated with obtaining rights to the digital content item. See at least McCoy: paragraph(s) [0034], [0083] & [0180])
a third component configured to provide, to the first user, access to the specified media content from a second user of the set of users in exchange for a coin from the first user, wherein the coin corresponds to the price at which the specified media content is offered by the second users and configured for transferring a first potion of the coin to the second user and a second potion of the coin to a content provider or the specified content, wherein generating [the graphical user interface] having access information includes ...; and (By disclosing, the performed transactions include transfers of digital currency between bitcoin (or other digital currency) addresses associated with the providers of the digital content and bitcoin (or other digital currency) addresses associated with the recipients of the rights to the digit content. The content management system 110, via the authentication module 1610, may access a price associated with obtaining rights to the digital content item. In addition, the content management system 110 may include various components that perform digital currency transactions in order to establish the transfer of rights of digital content between entities (e.g., between a content owner/provider and a content acquirer/recipient). Therefore, McCoy further teaches sharing of fees and royalties among entities including owner, user, and content provider. See at least McCoy: paragraph(s) [0046], [0180], [0095], [0044], [0028], [0037] & [0042])
a fourth component configured to store transaction information corresponding to access of the specified media content by users of the social networking platform as [blocks] of a blockchain, the transactions including coins exchanged for accessing the specified media content. (By disclosing, the transaction sub-system 1020 performs block chain transactions associated with transferring rights to use the digital content items managed by the content item sub-system 1010.. by transferring digital currency from a parent address node associated with the owner of the digital content item to a child address node associated with the recipient of the digital content item within a block chain 1050 or other public ledger. See at least McCoy: paragraph(s) [0086] & [0042])
However, McCoy does not teach explicitly ...a graphical user interface, and ...determining if a duration of the specified media content watched by the second user exceeds a specified threshold, and in response to a determination that the duration exceeds the specified threshold, permitting the second user to provide access to the specified media content to other users.
	Isaacson, directed to system and method for providing multiple payment method options to browser and thus in the same field of endeavor, teaches 
...a second component configured to generate a graphical user interface having access information for the specified media content (By disclosing, in yet another aspect which relates to 
...determining if a duration of the specified media content watched by the second user exceeds a specified threshold, and in response to a determination that the duration exceeds the specified threshold, permitting the second user to provide access [to the specified media content] to other users; (By disclosing, once a user buys a product, there is a period of time (a specified threshold) that the user tests or experiments with the purchased product. A user can then post on a social network their feelings about the product, such as how much they love the camera, or vacuum, for example, and suggest that their friends buy it. See at least Isaacson: paragraph(s) [0503] & [0591])
...a fourth component configured to store transaction information corresponding to access of the specified media content by users of the social networking platform as blocks of a blockchain (As stated above with respect to claim 4, see at least Isaacson: paragraph(s) [0615])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
However, McCoy and Isaacson do not teach ...permitting the second user to provide access to the specified media content to other users.
Bapat, directed to selective delay of social content sharing and thus in the same field of endeavor, teaches
...determining if a duration of the specified media content watched by the second user exceeds a specified threshold, and in response to a determination that the duration exceeds the specified threshold, permitting the second user to provide access to the specified media content to other users; (By disclosing, social content sharing settings 136 may be selected or input by a user and include a time period (e.g., 24 hours, 1 week, 1 month, etc.) for which sharing of one or more social content items (specified media content) with the one or more entities is to be disabled or delayed. Social sharing controller 132 may disable sharing during the time period (threshold), and enable sharing after the time period. Also, social sharing timer application that measures or tracks time periods (determining if a duration exceeds a specified threshold). See at least Bapat: paragraph(s) [0039]-[0040])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McCoy and Isaacson to incorporate the selective delay of social content sharing teachings of Bapat for the benefit of selectively delaying social content sharing within social networks. (See at least Bapat: Abstract)
With respect to claim 2:
	McCoy, Isaacson, and Bapat teach the method of claim 1, as stated above.
Isaacson, in the same field of endeavor, further teaches 
wherein validating the specified transaction includes: 
sending, at the computer system, the specified transaction to a network of multiple computing devices, and (By disclosing, when the sender confirms the transaction using their private key, a message is broadcast from the owner of the sending address to the network that x number of coins from that address now belong to the new address. See at least Isaacson: paragraph(s) [0599])
receiving, at the computer system, a consensus on validation of the specified transaction. (By disclosing, blockchains are secure by design and an example of a distributed computing system with high byzantine fault tolerance. Decentralized consensus can therefore be achieved with a blockchain. See at least Isaacson: paragraph(s) [0616])
With respect to claim 3:
	McCoy, Isaacson, and Bapat teach the method of claim 1, as stated above.
McCoy further teaches wherein storing the validated transaction includes: 
storing, by the computer system, information regarding (a) entities involved in the specified transaction, (b) metadata of the media content, and (c) a price of the media content for the specified transaction in the specified block, and (By disclosing, the content management system 110 utilizes digital currency transfers to validate and represent rights transfers between entities for digital content items. What follows are details regarding these digital currency transactions, and how they map to the transfers of rights between entities. In addition, a database 120 may include content information 122 associated with digital content items, such as information describing the digital content items, information representing the content items (e.g., hash values that represent the digital 
generating, at the computer system, a hash of the specified block. (By disclosing, a database 120 may include content information 122 associated with digital content items, such as information describing the digital content items, information representing the content items (e.g., hash values that represent the digital content items). See at least McCoy: paragraph(s) [0035])
With respect to claim 4:
	McCoy, Isaacson, and Bapat teach the method of claim 1, as stated above.
Isaacson, in the same field of endeavor, further teaches 
wherein storing the validated transaction includes: 
storing the specified block in the blockchain by linking the specified block to the last added block of the blockchain,... (By disclosing, a blockchain is a distributed database that maintains a continuously growing list of ordered records called blocks. Each block contains a timestamp and a link to a previous block. See at least Isaacson: paragraph(s) [0615])
...wherein the linking includes storing a hash of the last added block in the specified block. (By disclosing, a database 120 may include content information 122 associated with digital content items, such as information describing the digital content items, information representing the content items (e.g., hash values that represent the digital content items). See at least McCoy: paragraph(s) [0035] & [0143])
With respect to claim 5:
	McCoy, Isaacson, and Bapat teach the method of claim 1, as stated above.
Isaacson, in the same field of endeavor, further teaches
wherein storing the validated transaction includes: storing the specified block in the blockchain by linking the specified block to the block of the blockchain, ... (As stated above with respect to claim 4, see at least Isaacson: paragraph(s) [0615])
McCoy further teaches ...wherein the linking includes storing a hash of the provider block in the specified block. (As stated above with respect to claim 4, and by further disclosing, the content management system 110 may include various components that perform digital currency transactions in order to establish the transfer of rights of digital content between entities (e.g., between a content owner/provider and a content 
With respect to claim 8:
	McCoy, Isaacson, and Bapat teach the method of claim 1, as stated above.
McCoy further teaches wherein provisioning the access to the media content includes: 
provisioning the access from a cloud storage service associated with the content provider, wherein the cloud storage service stores multiple media content. (By disclosing, the content management system 110 may store such information via block-chain technology in various databases or memory, either local to the system or in various cloud-based storage services. See at least McCoy: paragraph(s) [0033]-[0034])
With respect to claim 12:
	McCoy, Isaacson, and Bapat teach the method of claim 9, as stated above.
McCoy further teaches wherein generating the access information includes: 
generating the access information for providing access via the content provider, the access information including a first access type and a first price at which the specified media content is offered by the content provider. (By disclosing, the online host media site 140 may contain various different scripts 
With respect to claim 13:
	McCoy, Isaacson, and Bapat teach the method of claim 9, as stated above.
McCoy further teaches wherein generating the access information includes: 
generating the access information for providing access via the content originator, the access information including a second access type and a second price at which the specified media content is offered by the content originator. (As stated above, and by further disclosing, the systems and methods provide block chain-based attribution and authentication to creators of media and other digital content. For example, the systems and methods may provide distribution channels for 
With respect to claim 14:
	McCoy, Isaacson, and Bapat teach the method of claim 13, as stated above.
McCoy further teaches wherein providing the access includes: 
providing, by the computer system, the access to the specified media content from the content originator to a third user of the social networking platform in exchange for a specified amount of a specified coin, wherein the specified coin is a cryptocurrency of a first type. (As stated above with respect to claim 13, and by further disclosing, the content management system 110 may include various components that perform digital currency (cryptocurrency) transactions in order to establish the transfer of rights of digital content between entities (e.g., between a content owner/provider and a content acquirer/recipient). See at least McCoy: paragraph(s) [0180], [0046], [0027]-[0028] & [0037])
With respect to claim 17:
 the method of claim 9, as stated above.
McCoy further teaches wherein providing the access to the specified content includes: 
providing access to the specified media content from a cloud storage service associated with the content provider. (By disclosing, the content management system 110 may store such information via block-chain technology in various databases or memory, either local to the system or in various cloud-based storage services. See at least McCoy: paragraph(s) [0033]-[0034])
With respect to claim 18:
	McCoy, Isaacson, and Bapat teach the method of claim 9, as stated above.
McCoy further teaches further comprising: 
storing transactions corresponding to access of the specified media content by users of the social networking platform as [blocks] of a blockchain, the transactions including coins exchanged for accessing the specified media content. (By disclosing, the transaction sub-system 1020 performs block chain transactions associated with transferring rights to use the digital content items managed by the content item sub-system 1010.. by transferring digital currency from a parent address node associated with the owner of the digital content item to a 
Isaacson, in the same field of endeavor, teaches
	storing transactions corresponding to access of the specified media content by users of the social networking platform as blocks of a blockchain... (As stated above with respect to claim 4, see at least Isaacson: paragraph(s) [0615])
With respect to claim 19:
	McCoy, Isaacson, and Bapat teach the method of claim 9, as stated above.
McCoy further teaches wherein providing the access includes: 
obtaining, at the computer system and by the content provider, the specified media content from the content originator, (By disclosing, the systems and methods provide block chain-based attribution and authentication to creators of media and other digital content. For example, the systems and methods may provide distribution channels for digital content, using social media networks and other networks. See at least McCoy: paragraph(s) [0027]-[0028])
hosting, by the computer system, the specified media content in a cloud storage service associated with the content provider, and (By disclosing, the content management system 110 
providing, by the content provider, access to the specified media content to users of the social networking platform. (By disclosing, the content management system 110 may manage the rights to registered digital content with the public ledger module or component 230, which generates a block chain of transaction entries for digital content, wherein each of the transaction entries represents a transfer of a right to digital content from a provider of the digital content to a recipient of the digital content. See at least McCoy: paragraph(s) [0095], [0046] & [0044])
With respect to claim 20:
	McCoy, Isaacson, and Bapat teach the method of claim 19, as stated above.
McCoy further teaches wherein providing the access includes: 
providing, by the computer system, the access to the specified content from the content provider to a third user of the social networking platform in exchange for a specified amount of the coin, wherein the coin is a cryptocurrency of a second type. (As stated above with respect to claim 19, and by 
With respect to claim 23:
	McCoy, Isaacson, and Bapat teach the non-transitory computer-readable storage medium of claim 21, as stated above.
Isaacson, in the same field of endeavor, further teaches
wherein the instructions for generating the access information includes: instructions for generating the access information in a graphical user interface (GUI) associated with the social networking platform. (By disclosing, in yet another aspect which relates to processing from a browser or application standpoint, an example method includes presenting, on a graphical user interface, a presentation. The presentation can include one of a product for purchase and a service. See at least Isaacson: paragraph(s) [0373] & [0187])
With respect to claim 24:
	McCoy, Isaacson, and Bapat teach the non-transitory computer-readable storage medium of claim 21, as stated above.
McCoy further teaches wherein the instructions for generating the access information includes: 
instructions for generating the access information for providing access to specified media content by a content provider who distributes the specified media content to multiple users of the social networking platform, wherein the access information includes a first price at which the specified media content is offered by the content provider, and (As stated above with respect to claim 21, see at least McCoy: paragraph(s) [0034])
instructions for providing the access to the specified media content to the first user by the content provider in exchange for a first type of coin, wherein the first type of coin corresponds to the first price. (As stated above with respect to claim 21, see at least McCoy: paragraph(s) [0046], [0180], [0095] & [0044])
With respect to claim 25:
	McCoy, Isaacson, and Bapat teach the non-transitory computer-readable storage medium of claim 21, as stated above.
McCoy further teaches wherein the instructions for generating the access information include: 
instructions for generating the access information for providing access to specified media content by a content originator who is a producer of the specified media content, wherein the access information includes a second price at which the specified media content is offered by the content originator, and (As stated above with respect to claim 21, see at least McCoy: paragraph(s) [0034])
instructions for providing the access to the specified media content to the first user by the content originator in exchange for a second type of coin, wherein the second type of coin corresponds to the second price. (As stated above with respect to claim 21, see at least McCoy: paragraph(s) [0046], [0180], [0095] & [0044])
With respect to claim 26:
	McCoy, Isaacson, and Bapat teach the non-transitory computer-readable storage medium of claim 21, as stated above.
McCoy further teaches wherein the instructions for providing the access to the specified media content include: 
instructions for receiving the specified access type as sharing, (By disclosing, the content management system 110 may provide content management for a variety of different online environments, such as online marketplaces, social network services (e.g., Facebook, LinkedIn, Twitter, and so on), micro-blogs (e.g., Twitter, Pinterest, Tumblr, Instagram), blogs, e-commerce sites, and other environments that support the creation, introduction, sharing, purchase, licensing, renting, and consumption of content. See at least McCoy: paragraph(s) [0083] & [0103])
instructions for prompting the first user to specify a third user of the social networking platform with who the first user wants to share the specified media content, and (By disclosing, social networks, messaging, micro-blogs, and so on, provide easy mechanisms for users to view, share, and appropriate content provided by others. See at least McCoy: paragraph(s) [0027])
instructions for providing the access to the specified media content to the first user and the third user. (By disclosing, the content management system 110 or marketplace 1000 accesses digital content items input to the social network service by a member of the social network service. See at least McCoy: paragraph(s) [0095] & [0044])
With respect to claim 27:
	McCoy, Isaacson, and Bapat teach the non-transitory computer-readable storage medium of claim 26, as stated above.
Isaacson, in the same field of endeavor, further teaches
wherein the instructions for providing the access to the specified media content to the first user and the third user include: instructions for sharing a cost of accessing the specified media content between the first user and the third user. (By disclosing, the "buy now" option presented could be paid by the first person clicking on it or a "share payment equally" option could be presented in which the cost would be 
With respect to claim 28:
	McCoy, Isaacson, and Bapat teach the non-transitory computer-readable storage medium of claim 21, as stated above.
Isaacson, in the same field of endeavor, further teaches
wherein the instructions for generating the access information include: instructions for anonymizing information regarding the set of users, wherein the anonymizing includes removing any information that identifies or is used in deriving an identification of any user of the set of users. (By disclosing, some information in that case could be anatomized such as their name and address. The data could be provided on an anonymous basis such that the data is provided for product, time, context, and zip code but not name, address, account number, etc. See at least Isaacson: paragraph(s) [0621])

Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the 101 rejections that validating blockchain transactions and generating and recording hashes require complicated calculations on vast amounts of data, which is beyond the human mind, it is 
In response to applicant’s arguments that Bapat does not teach or suggest determining if a duration of the specified media content watched by the second user exceeds a specified threshold, it is noted that the combination of Isaacson and Bapat teach the features that the first user must test or experiment (watch) with the purchased product, and then will be able to post on a social network or share the product. (See at least Isaacson: paragraph(s) [0503] and Bapat: paragraph(s) [0039]-[0040])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vaidyanathan et al. (US 7,653,552 B2) teaches digital file marketplace, including allowing a content owner to post a file on the marketplace for access by users, and reseller.
Cudak et al. (US 20150319115 A1, US 9577867 B2) teaches determining a time before a post is viewed by a recipient.
Zeigler et al. (US 20170091843 A1) teaches digital marketplace network connecting content publishers directly with end users/consumers, including sharing and purchasing of digital content. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAY C LEE/Examiner, Art Unit 3685